Case 2:19-cv-00124-LGW-BWC Document 12 Filed 09/03/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

RUBEN MENA

JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 2:19¢ev124
WARDEN GARRETT

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

v1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of this Court dated September 2, 2020, the Report and Recommendation
of the Magistrate Judge is ADOPTED as the opinion of this Court. Respondent's Motion to Dismiss is
GRANTED and Mena's Petition is DISMISSED without prejudice. Petitioner is DENIED in forma pauperis

status on appeal. This civil action stands closed.

Approved by:
HON. WISA GODBEY WOOD, JUDGE

 

 

 

 

sa rhcber 4, 2°20 John Triplett, Acting Clerk of Court
= / Clerk

(By) Deputy Clerk

Date

GAS Rev 10/1/03
